DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 25 October 2021.
Receipt of a new IDS and the submission of multiple foreign references are acknowledged.
Claims 1-20 are still pending; Claims 1, 4, 12, 13, 17 and 20 have been amended.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory S. Cooper (Reg. No. 40,965) on 17 November 2021.

The application has been amended as follows: 
In the Claims:
Claim 1, line 13, “a portion” is deleted and replaced with – one channel --;

Claim 14, line 1, “of claim 13” is deleted and replaced with – of claim 12 --;
Claim 15, line 1, “of claim 13” is deleted and replaced with – of claim 12 --.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: independent claim 12 has been amended to further define the “tab” over the prior art of record and overcomes the previous rejections.  The arguments and amendments with regards to independent claims 1, 17 and 20 have been considered and overcome the previous rejections.  After an updated search, the Examiner finds no reason that the subject matter of the independent claims is unpatentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612